                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ELLEN HARDIN,                                    Case No. 17-cv-05554-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING IN PART AND
                                                   v.                                        DENYING IN PART PLAINTIFF’S
                                   9
                                                                                             MOTION TO ENFORCE
                                  10        MENDOCINO COAST DISTRICT                         SETTLEMENT AGREEMENT
                                            HOSPITAL, et al.,
                                  11                                                         Re: ECF No. 295
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff Ellen Hardin’s motion to enforce settlement agreement. ECF

                                  14   No. 295. As discussed below, the Court concludes that the parties have an enforceable settlement

                                  15   agreement, but that the terms of the agreement are contrary to the position set forth in Hardin’s

                                  16   motion. The Court will therefore grant the motion in part and deny it in part.

                                  17   I.       BACKGROUND

                                  18            Plaintiff Ellen Hardin brings this employment case, including allegations of retaliation
                                  19   under the federal False Claims Act, against her former employer, Mendocino Coast District

                                  20   Hospital (“MCDH”). She has also named the following individuals as defendants: Bob Edwards,

                                  21   MCDH’s chief executive officer; Steve Lund, the president of MCDH’s board of directors; and

                                  22   Wade Sturgeon, MCDH’s chief financial officer.

                                  23            The parties attended a mediation session with a private mediator, Lynn Frank, on

                                  24   September 22, 2019. ECF No. 295 at 10; ECF No. 313-1 ¶ 2; ECF No. 313-2 ¶ 2. The mediator

                                  25   circulated a mediator’s proposal on September 23, 2019.1 ECF No. 313-3; ECF No. 312 ¶ 3.

                                  26   Among other terms, the proposal stated that:
                                  27

                                  28   1
                                           The proposal is erroneously dated September 20, 2019. ECF No. 313-3 at 2.
                                   1                  1. Defendant shall pay to Plaintiff the sum of $2,750,000.
                                   2                  ...
                                   3                  3. The payment will be made for personal injury damages to
                                                         attorney Twila White’s Client Trust Account pursuant to a Form
                                   4                     1099. Plaintiff or plaintiff’s attorney reserve the option to
                                                         structure all or a portion of the settlement proceeds and
                                   5                     defendant shall coordinate with [a] structured annuity planner
                                                         with respect to ensuring proper IRS language is included in the
                                   6                     release and assignment not to void using a structured settlement.
                                   7   ECF No. 313-3 at 2 (emphasis added). The remaining terms are not in dispute.

                                   8          On September 27, 2019, Defendants and their counsel signed a revised memorandum of

                                   9   understanding that they sent to the mediator. ECF No. 313-1 ¶ 6; ECF No. 313-2 ¶ 4; ECF No.

                                  10   313-4. The MOU revised paragraphs 1 and 3 as follows:

                                  11                  1. MCDH and/or its insurer, BETA Healthcare Group, a California
                                                         joint powers agreement (hereinafter “BETA”) shall pay to
                                  12                     Plaintiff the sum of $2,750,000.00 (“Settlement Sum”).
Northern District of California
 United States District Court




                                  13                  ...
                                  14                  3. The Settlement Sum will be paid by check made payable to
                                                         “Ellen Hardin and the Trust Account of the Law Office of Twila
                                  15                     S. White.” Appropriate IRS Forms 1099 shall be issued[.]
                                                         Plaintiff reserves the option to structure all or a portion of the
                                  16                     settlement proceeds into an annuity.
                                  17   ECF No. 313-4 at 2-3. Notably, Defendants did not include in the revised MOU any reference to

                                  18   their coordination with a structured annuity planner or any other obligations with respect to

                                  19   potentially structuring the settlement.

                                  20          Defendants’ counsel state in declarations that, after they sent the revised MOU to the

                                  21   mediator, they:

                                  22                  explained to her by telephone that meant that Plaintiff was free to
                                                      purchase an annuity on her own after receipt of the Settlement Sum
                                  23                  but that Defendants were not interested in taking on the risk of
                                                      entering into an Assignment Agreement with a third party because
                                  24                  this was not a personal injury case and the Settlement Sum is fully
                                                      taxable. Ms. Frank said she would communicate this to Plaintiff’s
                                  25                  counsel.
                                  26   ECF No. 313-2 ¶ 5; see also ECF No. 313-1 ¶ 6.

                                  27          Hardin and her counsel signed the revised MOU on October 11, 2019. ECF No. 295 at

                                  28   14-15. The agreement provides for execution of a long-form settlement agreement but further
                                                                                        2
                                   1   provides that, “[u]ntil such time that a long-form settlement agreement is executed by the parties,

                                   2   this executed and accepted short-form settlement agreement shall be treated as an enforceable,

                                   3   binding settlement agreement pursuant to California Code of Civil Procedure Section 664.6 and

                                   4   shall be admissible as evidence for the purpose of enforcing this binding agreement.” Id. at 13-14.

                                   5          Hardin now “requests that this Court compel compliance with the settlement agreement

                                   6   and compel Defendants to properly participate in permitting Plaintiff and her attorney to structure

                                   7   all or part of the settlement proceeds as the agreement requires.” ECF No. 295 at 3. Defendants

                                   8   counter that the “settlement should be enforced without structured payments.” ECF No. 313 at 10.

                                   9   II.    JURISDICTION

                                  10          This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

                                  11   III.   LEGAL STANDARD

                                  12          A district court may “enforce summarily an agreement to settle a case pending before it.
Northern District of California
 United States District Court




                                  13   However, the district court may enforce only complete settlement agreements. Where material

                                  14   facts concerning the existence or terms of an agreement to settle are in dispute, the parties must be

                                  15   allowed an evidentiary hearing.” Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987) (citations and

                                  16   emphasis omitted). “The construction and enforcement of settlement agreements are governed by

                                  17   principles of local law which apply to interpretation of contracts generally.” Jeff D. v. Andrus, 899

                                  18   F.2d 753, 759 (9th Cir. 1989). “Under California law, the intent of the parties determines the

                                  19   meaning of the contract. The relevant intent is ‘objective’ ‒ that is, the intent manifested in the

                                  20   agreement and by surrounding conduct ‒ rather than the subjective beliefs of the parties.” United

                                  21   Commercial Ins. Serv., Inc. v. Paymaster Corp., 962 F.2d 853, 856 (9th Cir. 1992) (citations

                                  22   omitted).

                                  23   IV.    DISCUSSION

                                  24          The parties do not dispute that they all signed the revised MOU containing the language

                                  25   excerpted above. No party has requested an evidentiary hearing, and the Court concludes that

                                  26   there is “no need for an evidentiary hearing on whether an agreement existed, or what its terms

                                  27   were.” Doi v. Halekulani Corp., 276 F.3d 1131, 1139 (9th Cir. 2002).

                                  28          There is also no dispute that the agreement allows Hardin “the option to structure all or a
                                                                                         3
                                   1   portion of the settlement proceedings into an annuity.” ECF No. 295 at 13. The question is

                                   2   whether the agreement requires Defendants to participate in that structuring. The Court concludes

                                   3   that it does not.

                                   4           The mediator circulated a draft agreement that would have required Defendants to

                                   5   “coordinate with [a] structured annuity planner with respect to ensuring proper IRS language is

                                   6   included in the release and assignment not to void using a structured settlement.” ECF No. 313-3

                                   7   at 2. Defendants removed that language when they drafted the revised MOU, essentially making a

                                   8   counteroffer that Hardin could reserve the option to structure the settlement proceeds into an

                                   9   annuity, but that Defendants were not required to participate in that structuring. When Hardin

                                  10   signed Defendants’ revised MOU, she agreed to those terms.

                                  11           The Court does not reach Hardin’s arguments regarding how to construe an ambiguous

                                  12   contract because the agreement in this case is not ambiguous. It clearly states that the settlement
Northern District of California
 United States District Court




                                  13   funds would be “paid by check made payable to ‘Ellen Hardin and the Trust Account of the Law

                                  14   Office of Twila S. White.’” ECF No. 295 at 13. Likewise, Defendants clearly rejected the

                                  15   mediator’s proposal that they be required to coordinate with a structured annuity planner. It would

                                  16   be unreasonable to construe the agreement as requiring such coordination.

                                  17           The parties dispute whether the structured settlement proposed by Hardin is permissible

                                  18   under the United States Tax Code, but the Court need not and does not decide that question.2

                                  19                                             CONCLUSION

                                  20           Hardin’s motion to enforce the settlement agreement is granted in part and denied in part.

                                  21   The parties have an enforceable settlement agreement, but that agreement does not require

                                  22   Defendants to participate in structuring the settlement. To the contrary, the agreement requires

                                  23   only that Defendants “pay to Plaintiff the sum of $2,750,000.00 . . . by check made payable to

                                  24   ‘Ellen Hardin and the Trust Account of the Law Office of Twila White.’” ECF No. 313-5 at 9-10.

                                  25           By January 31, 2019, the parties shall file either a stipulation of dismissal or a one-page

                                  26
                                       2
                                  27    The Court therefore need not consider the exhibits that Hardin attempted to attach to the
                                       declaration of Traci Kaas, a settlement consultant. The Court notes, however, that the record does
                                  28   not contain these exhibits despite three efforts by Hardin to file her reply brief. See ECF Nos.
                                       314-16.
                                                                                          4
                                   1   joint statement explaining why they were unable to file such a stipulation. The Court also hereby

                                   2   sets a case management conference on February 11, 2020. That conference will be vacated

                                   3   automatically if a stipulation of dismissal is timely filed. Any continuance of either of these

                                   4   deadlines requires a showing of good cause. All other deadlines and hearings are vacated.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 20, 2019
                                                                                        ______________________________________
                                   7
                                                                                                      JON S. TIGAR
                                   8                                                            United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
